[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR RECONSIDERATION #105
The plaintiff seeks the reconsideration of the court's CT Page 2046 decision of January 19, 1996 re: Motion to Strike #102. The brief that the plaintiff filed in opposition to the defendant's motion was not in the file at the time the court considered this matter. The brief of the plaintiff is in the file at the present time and is stamped January 3, 1996 but apparently was not put into the file until after the court decision was filed. In any event it is true that the court did not consider the brief of the plaintiff which was timely filed in considering the Motion to Strike. The court has read the well reasoned brief of the plaintiff dated January 3, 1996 and in spite of arguments advanced therein the court is not persuaded to change its decision which as indicated in its memoranda is based on previous decisions involving the same issues presented in the instant matter. The court has reconsidered it's decision and has decided to affirm its memorandum of January 19, 1996. The Motion to Strike #102 which was previously granted is reaffirmed.
pellegrino/s/ PELLEGRINO, J.